In re Lightfoot Jr., Claude C.; — Plaintiff; Applying For Petition for Permanent Resignation from the Practice of Law in Lieu Discipline.
*912ORDER
I,In November 2012, a federal grand jury in the Eastern District of Louisiana handed up an indictment charging respondent with conspiracy to commit bankruptcy fraud and concealment of assets. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Claude C. Lightfoot, Jr., Louisiana Bar Roll number 17989, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Claude C. Lightfoot, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Claude C. Lightfoot, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ John L. Weimer
Supreme Court of Louisiana